Citation Nr: 1627909	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  09-11 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss on an extraschedular basis.  

2.  Entitlement to service connection for traumatic brain injury.  

3.  Entitlement to service connection for Meniere's disease with vertigo.  

4.  Entitlement to service connection for temporomandibular joint dysfunction.  

5.  Entitlement to service connection for depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from April 1985 to July 1992.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from April 2008 and May 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In January 2013, the Veteran testified during a hearing before a Veterans Law Judge who has since retired from the Board.  A transcript of that hearing is associated with the record.  

In June 2013, the Board remanded the claim for a compensable rating for the service-connected bilateral hearing loss for additional development and adjudicative action.  The case was returned to the Board for further appellate review.  In a November 2014 decision, the Board denied a compensable rating for the service-connected bilateral hearing loss and remanded the claim for service connection for depression for additional development and adjudicative action.  The Veteran appealed the Board's November 2014 decision to the United States Court of Appeals for Veterans Claims.  In a November 2015 Memorandum Decision, the Court vacated the portion of the Board's November 2014 decision that denied referral for extraschedular consideration for the Veteran's service-connected bilateral hearing loss, and remanded the matter for further adjudication consistent with the decision.


REMAND

In January 2013, the Veteran testified at a hearing before a Veterans Law Judge who has since retired from the Board.  The Veteran was notified that the Veterans Law Judge who conducted the January 2013 hearing was no longer employed at the Board, and he was offered the opportunity to testify at another hearing before a Veterans Law Judge of the Board who would adjudicate his claims.  The Veteran returned a form requesting a hearing at the RO before the Board.  Therefore, the case must be remanded to schedule the requested hearing, as scheduling of travel board hearings is done by the RO.  38 C.F.R. § 20.704 (2015).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge to be held at the RO.  Notify the Veteran and representative of the date, time, and location of the hearing. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

